Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the first redistribution layers” and “the second redistribution layers”.  There is insufficient antecedent basis for this limitation in the claim.
In view of the rejection of claim 1 under 35 U.S.C. 112(b), claims 2-6 and 8-10 which depend on claim 1 are also rejected under 35 U.S.C. 112(b).
It should be noted that clams 2 and 3 recite the limitation “the first redistribution layers” and “the second redistribution layers” respectively.


Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

1. (Currently amended) A light-emitting array structure, comprising:
a substrate;
a plurality of light-emitting pixel units arranged in array on the substrate, each of the light-emitting pixel units comprising:
a driver chip disposed on the substrate;
a first flat layer disposed on the substrate and covers the driver chip;
a layer of a plurality of first redistribution layers disposed on the first flat layer and electrically connected to the driver chip; 
a second flat layer disposed on the first flat layer and covers the first redistribution layer;
a layer of plurality of second redistribution layers disposed on the second flat layer and electrically connected to the layer of a plurality of first redistribution layers; and
a light-emitting diode, flip-chip bonded to and in contact with the second redistribution layers;
a plurality of first signal wires, wherein each of the first signal wires is electrically connected to a corresponding one of the first redistribution layers and extends in a first direction;
a plurality of second signal wires extending in a level different from the first signal wires, wherein each of the second signal wires is electrically connected to a corresponding one of the second redistribution layers and extends in a second direction different from the first direction; and
an encapsulating layer covering the light-emitting pixel units, the first signal wires, the second signal wires, and the substrate;
wherein each of the second redistribution layers has an upper surface, and the upper surface is a blackened surface.

If the drafted claims are acceptable, antecedent relating to dependent claims needs to be addressed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing Objection and Lack of Sufficient Antecedent basis.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819